Title: Comments on Monroe’s A View of the Conduct of the Executive of the United States, March 1798
From: Washington, George
To: 



[c. March 1798]

Editorial Note
James Monroe was an Antifederalist senator from Virginia in May 1794 when GW named him minister to France. He replaced Gouverneur Morris, whose recall the French government had demanded. John Jay had recently sailed to England to negotiate a treaty with Great Britain, with whom France was at war, and it was thought that a Republican partisan of France at this juncture could best reassure the French government of the continuing friendship of the United States. By the summer of 1796, after Monroe had been in Paris less than two years, GW and his cabinet had become convinced that the national interest was suffering from Monroe’s failure to take proper steps to defend the Jay Treaty to the French government and to press the claims of U.S. citizens injured by French actions. Charles Cotesworth Pinckney was sent to replace Monroe and arrived in Paris in December 1796. Monroe delayed his departure until spring and did not get back to Philadelphia until late June 1797. Encouraged by his friends James Madison and Thomas Jefferson, Monroe began preparing his defense of his official actions as ambassador and in November 1797 delivered his manuscript for printing to Benjamin Franklin Bache in Philadelphia.
Monroe’s A View of the Conduct of the Executive, in the Foreign Affairs of the United States, Connected with the Mission to the French Republic, during the Years 1794, 5, & 6 was printed just before the end of the year. GW, who had known as early as August 1797 that Monroe’s public defense was in the works, asked Secretary of State Timothy Pickering on 12 Jan. 1798 to send him a copy of the book and reported on 6 Feb. that “Colo. Monroe’s View, came safe.” It is not known exactly when GW made his comments in the margins of his copy of Monroe’s A View, but by 8 Mar., as a letter to John Nicholas of that date indicates, he had read the book and thoroughly disapproved of it and its author.
GW’s annotated (and autographed) copy of the 473–page volume that

Monroe published, which is in the Houghton Library of Harvard University, has on its flyleaf an inscription made by U.S. Supreme Court Justice Joseph Story (1779–1845) saying that on 14 Dec. 1828 he had received this book once belonging to George Washington “from his nephew Mr Justice [Bushrod] Washington, of the Supreme Court of the United States with the understanding that he should be at liberty, if he wished, to reclaim it at any time in his Life.”
In 1892 Worthington Chauncey Ford included GW’s remarks on Monroe’s A View of the Conduct of the Executive of the United States in volume 13 of his edition of The Writings of George Washington (14 vols., New York, 1889–93; pp. 452–90) as did John C. Fitzpatrick in 1941 in volume 36 of his edition of Washington’s Writings (pp. 194–237). Both editors followed the format adopted here of preceding each of GW’s comments with an excerpt, in smaller type, from Monroe’s text so as to reveal what it was that GW was commenting upon. Fitzpatrick appears simply to have adopted Ford’s text and reproduced it in his volume, but the editors of this volume for the purpose of promoting clarity have expanded the quotations from Monroe’s text.
On any given page of his copy of Monroe’s book upon where he wrote marginal comments, GW inserted numbers at the end of each passage on that page upon which he was commenting, beginning with number one (1), and numbered his comments correspondingly. GW’s numbers have not been retained, but in GW’s copy of the book one of his numbers always appears after the last word in each passage quoted here from Monroe’s text and at the beginning of each of GW’s remarks.
Most of GW’s comments, or remarks, appear in Monroe’s introduction, which is numbered from page iii to lxvi. There are far fewer of GW’s remarks in the other segment of the book, headed “Instructions and Correspondence, &c.” (pp. 1–407) and composed mostly of Monroe’s correspondence with secretaries of state Edmund Randolph and Timothy Pickering and with various French officials.
It is not known whether GW intended to allow, or indeed did allow, anyone else to read his comments on Monroe’s defense of his French mission. Written two years and more after the fact and near the height of the wave of anti-French feeling in the United States, GW’s remarks on Monroe and his book, taken together, comprise the most extended, unremitting, and pointed use of taunts and jibes, sarcasm, and scathing criticism in all of his writings.
 
[Page iii]
  In the month of May, 1794, I was invited by the President of the United States, through the Secretary of State, to accept the office of Minister Plenipotentiary to the French republic.

After several attempts had failed to obtain a more eligable character.
It had been too my fortune, in the course of my service [as United States senator], to differ from the administration, upon many of our most important public measures.
Is this adduced as conclusive evidence that the Administration was in an error?
[Pages iii-iv]
. . . Mr. [Gouverneur] Morris was nominated minister plenipotentiary to the French republic; which nomination I opposed, because I was persuaded from Mr. Morris’s known political character and principles, that his appointment, and especially at a period when the French nation was in a course of revolution, from an arbitrary to a free government, would tend to discountenance the republican cause there and at home, and otherwise weaken, and greatly to our prejudice, the connection subsisting between the two countries.
Mr Morris was known to be a man of first rate abilities; and his integrity & honor had never been impeached. Besides, Mr Morris was sent whilst the Kingly Governmt was in existance the end of 91 or begg of 92.
[Page iv]
. . . Mr. [John] Jay was nominated to Great Britain; which nomination too I opposed, because under all the well known circumstances of the moment, I was of opinion we could not adopt such a measure, consistently either with propriety, or any reasonable prospect of adequate success; . . . moreover, because I was of opinion, in the then state of European affairs, it would be made by the enemies of the two Republics the means of embroiling us with France, the other party to the European war; and because I thought it was unconstitutional to appoint a member of the judiciary into an executive office: and lastly, because I also thought, from a variety of considerations, it would be difficult to find within the limits of the United States, a person who was more likely to improve, to the greatest possible extent, the mischief to which the measure naturally exposed us. This last example took place only a few weeks before my own appointment, which was on the 28th of May, 1794.
Did the then situation of our affairs admit of any other alternative than Negotiation or War? Was there an abler man, to be found to conduct the former, or one more esteemed?

When I considered these circumstances, I was surprised that this proposal should be made me by the administration, and intimated the same to the Secretary of State [Edmund Randolph]; who replied, that my political principles, which were known to favor the French revolution and to cherish a friendly connection with France, were a strong motive with the President for offering me the mission, since he wished to satisfy the French government what his own sentiments were upon those points.
And who had better opportunities of knowing what these were, than the confidential officers about his person, for the time being?
[The Secretary of State said] that I should be placed on a theatre where I might gratify my feelings in those respects, and at the same time render a more useful and acceptable service to my country; for that our affairs with France had fallen into great derangement, and required an immediate and decisive effort to retrieve them.
Did not this derangement proceed from the injurious conduct of the French, in their violations of the 23d and 24th Art[icle]s of the Treaty with the U.S. and the application of the latter for redress?
[Pages iv-v]
My instructions . . . enjoined it on me, to use my utmost endeavours to inspire the French government, with perfect confidence in the solicitude which the president felt for the success of the French revolution, of his preference for France to all other nations as the friend and ally of the United States; of the grateful sense which we still retained for the important services that were rendered us by France in the course of our revolution; and to declare in explicit terms, that although neutrality was the lot we preferred, yet in case we embarked in the war it would be on her side and against her enemies, be they who they might.
And is there to be found in any letter from the Governmt to him, a single sentiment repugnant thereto? On the contrary, are not the same exhortations repeated over & over again? But could it be inferred from hence that in order to please Fr. we were to relinquish our rights, & sacrifice our Com[merc]e?
[Page v]
The mission of Mr. Jay to London was particularly noticed [in Monroe’s instructions]; because it was, I presume, deemed more likely to produce or foster such doubts. Upon this point my instructions were as follows: “It is not improbable you will be obliged to encounter on

this head suspicions of various kinds. But you may declare the motives of that mission to be, to obtain immediate compensation for our plundered property and restitution of the posts.”
and these were the immediate motives; but for which an extra Envoy wd not have been sent. But did it follow when this expence was about to be incurred that the Government wd not embrace the opportunity to settle & place other concerns upon the best footing it cd?
[Pages vi-vii]
. . . nothing could be more delightful to me than . . . to contribute to reclaim to the bonds of a close amity, two countries whose friendship was contracted in the war of our revolution, and which ought to be eternal; but who were now unhappily diverging from each other, and in danger of being thrown wholly apart; and, as I presumed, equally against the interest and inclination of both.
Why? Because one Nation was seeking redress for violations & injuries committed by the other.
[Page vii]
Upon my arrival in Paris, which was on the 2d of August 1794, I found that the work of alienation and disunion had been carried further than I had before even suspected.
For the reasons abovementioned. If we had submitted to them without remonstrating we shd still have been their dear frds & allies.
I presented my credentials to the commissary of foreign affairs, soon after my arrival; but more than a week had elapsed, and I had obtained no answer, when or whether I should be received. A delay beyond a few days surprised me, because I could discern no adequate or rational motive for it.
How does this accord with his communications to the Secretary of State. See letters of the 11th & 25th Augt ps. 7 & 35. Has he not assigned very satisfactory reasons for the delay? Does the answer of the President of the Convention indicate any coolness or discontent on the part of the French Government? What then was it he had to contend against at his out set?
It was intimated to me that the committee, or several at least of its members, had imbibed an opinion that Mr. Jay was sent to England with views unfriendly to France, and that my mission to France was

adopted for the purpose of covering and supporting his to England; that the one was a measure of substantial import, contemplating on our part a close union with England; and that the other was an act of policy, intended to amuse and deceive.
Strange conception, and want of information this, when it was notorious that a War with great Britain seemed to be almost unavoidable.
[Page ix]
When I delivered my address to the convention . . . I thought I perceived distinctly that not only the temper which had been shewn by the committee, but the general derangement of our affairs with France, proceeded in a great measure, if not altogether, from the same cause, a suspicion that we were unfriendly to them.
Or more properly perceiving that we were determined not to be drawn into the vortex if it were possible to avoid it.
The first object to which I turned my attention was the deranged state of our commerce, and the first application I made to the committee of public safety was for a restoration of the ancient and legitimate order of things, with reparation to our citizens for the injuries they had sustained by a departure from it. My first note to the committee of public safety on this subject, bears date on the 3d of September, 1794; in which I discussed and combated copiously, and as ably as I could, the conduct of France in thus harassing our commerce, against the stipulations of certain articles in our treaty with her; and urged earnestly the immediate repeal of the decrees which authorized that proceeding.
But finally told it (contrary to express Instructions) that if it was not convenient to comply with those Arti[cle]s, the Governmt & People of the U: States wd give them up with pleasure altho’ it was the pivot on wch our claim was fixed—See letter 3d Sep. pa. 35.
[Page x]
But yet I was unwilling to suffer the impression which the manner of my reception by the convention had made upon the community at large, to pass off, without an effort to improve it to advantage; and was persuaded from what I witnessed of the general temper of the public councils, that the way to turn that impression to the best account, was to make a liberal and generous appeal, on our part, to like motives on theirs. Upon this principle, therefore, and upon due consideration of the above circumstances, the last clause in that note was drawn. By this

however I do not wish to be understood as having been guided by political motives only in expressing the sentiments contained in that clause; on the contrary I admit they were strictly my own; affirming at the same time that they would never have been thus expressed, had I not been satisfied, they were such, as it was honourable for the United States to express, and were likely also to promote their interest.
Here is a measure adopted & avowed wch was beyd the Powers of the Executive—and for wch if he had exercised them he might have been impeached—because it was not only dispensing with important articles of the Treaty but was surrendering the only gr[oun]d on which our claims of compensation could be established.
[Page xi]
From the committee itself I could obtain no answer, and to my informal applications to some of its members, I found that the difficulty of allowing our vessels to protect the property of English subjects, whilst they gave none to that of French citizens, against the English cruisers, with that of distinguishing in our favor from the case of Denmark and Sweden, in which we were now involved, were objections of great weight with the committee.
Such was our Treaty. If Denmark & Sweden were not entitled to the same, by Treaty, wherein lay the difficulty of discrimination? and what are the advantages of Treaties if they are to be observed no longer than they are convenient?
I thought I perceived, still remaining in the councils of that body, a strong portion of that suspicion of our views, in regard to our mission to England, so impressive upon my arrival; but which I had hoped was eradicated; and the more earnestly I pressed an accommodation with my demands the more obviously did this motive present itself to my view.
This has been the game wch the French have uniformly played to parry Justice.
[Page xvii]
Nor did France invite us to the war, or manifest a wish that we should engage in it; whilst she was disposed to assist us in securing our claims upon those powers, against whom we complained of injuries. In short, such was our situation with the French Republic . . . that there was but one point upon which we had cause to feel or express any solicitude, which was that it might not vary.

France never invited us, it is true, to go to War—nor in explicit terms expressed a wish that we should do so—but can any thing be more apparent than that she was endeavouring with all her arts to lead or force us into it?
[Page xviii]
In promising to communicate to the committee the contents of this treaty as soon as I knew them, I did so in the expectation of fulfilling my promise, when I received a copy of the treaty from the department of state, and not before; for I expected no further information upon that subject from Mr. Jay.
This declaration can not be reconciled with the various attempts which he made to obtain it, both from Mr Jay and Mr [Thomas] Pinckney; for the information of the French Government, before it was known to his own.
[Page xx]
. . . sometime in March I received another letter from him [John Jay] of the 19th of February, by Colonel [John] Trumbull; in which he informed me, he had authorized that gentleman, to communicate to me the contents of that treaty, in perfect confidence, to be imparted to no other person. This last letter was still more extraordinary than any which preceded it: For as he had refused to send me a copy of the treaty, according to my request, by Mr. [John] Purviance, and omitted, not to say refused (though indeed I understood his omission in the light of a refusal) otherwise to inform me of its contents, by that very safe opportunity, I did not see how the correspondence could be continued on that subject, on his part.
No one else will think it extraordinary that he should refuse a copy for the declared purpose of laying it before the F[renc]h Government, and yet be disposed to inform him in confidence with the contents thereof; thereby to enable him to remove unfavourable impressions—Nor is it extraordinary that Mr Jay should authorise his own Secretary, who had been privy to all the proceedings, to make this communication, whilst he refused to commit himself to Mr Purviance let his character have been what it might.
[Page xxi]
These considerations will, I presume, likewise sufficiently explain why I would make no representation to the French government of the contents of that treaty, for which I became personally responsible,

upon the mere authority of Mr. Jay, or otherwise than upon a copy of the instrument itself.
Most extraordinary reasoning this, in such a case! and under the circumstances Mr Jay was.
[Page xxii]
Such was my conduct upon the above occasion, and such the motives of it.
And extraordinary indeed it was!
[Page xxiii]
In this he notices my address to the convention; as also my letter to the committee of public safety of the third of September following; both of which acts he censures in the most unreserved and harsh manner. In the first he charges me with having expressed a solicitude for the welfare of the French Republic, in a stile too warm and affectionate; much more so than my instructions warranted; which too he deemed the more reprehensible, from the consideration, that it was presented to the convention in public and before the world, and not to a committee in a private chamber, since thereby, he adds, we were likely to give offence to other countries, particularly England, with whom we were in treaty; and since, also, the dictates of sincerity do not require that we should publish to the world all our feelings in favor of France.
And would it not have been more consistent with our declaration of Neutra[lit]y?
For the future, he [Randolph] instructs me, to cultivate the French Republic with zeal, but without any unnecessary eclat, and by my letter to the committee, demanding an indemnity for spoliations, and a repeal of the decrees suspending the execution of certain articles of our treaty of commerce with France, he objects that I had yielded an interest it was my duty to secure.
No reasoning can justify the measure—Nor no circumstances Warrant his relinquishmt of our rights.
To this letter I replied immediately, in one of the 12th of February, in which I answered, explicitly, his several charges, and, I presume, proved they were unfounded in every instance. Upon this occasion I thought proper in reply to his first charge, to lay open more fully than I had before done, some truths, at which, indeed, I had before only glanced; particularly the light in which our administration was viewed by the committee upon my arrival. . . .

If the fact was so, the relating thereof ought to have accompanied the discovery, that the effect might have been counteracted—These after, & ⟨in⟩ time serving relations do not tell well.
[Page xxiv]
It would be painful to go into details on this subject; but the circumstances here hinted will make it easy to conceive the unfavorable inferences that must have been drawn respecting the temper and views of our administration.
It has been noted already, that Mr Morris was appointed Minister during the Reign of Louis the XVI,  years before his confinement; how then can this charge apply? Afterwards, under the fluctuating councils and changes which succeeded, even the acuteness & wisdom of a Monroe might have erred. But the principal cause of their objection to Mr M[orris] was, that he claimed the fulfilmt of the Treaty, & restitution for the damages we had sustained by the violation of it, with firmness and Perseverance. to do wch by Deeds, as well as Words, was not their Intention.
[Pages xxiv-xxv]
. . . I could not conceive . . . why . . . such dissatisfaction, should be shewn on account of my presenting to the convention, publicly, those documents which tended to prove how strong the feelings of the administration were in favor of the French nation. To express sentiments in private, which it was wished should not become public, appeared to me a strange doctrine to be avowed by the administration of a free people; especially as it was known that the sentiments, thus expressed, were in harmony with those of the people, and with those publicly and formally expressed by the representatives of the people.
The great and primary object of the Administration was to preserve the U.S. in Peace, by pursuing a conduct strictly Neutral. It was not essential then, knowing beforehand with what eclat the reception was to be, to make a parade of sentiments, however strong they might be felt, & however pleasing to one Nation, which might create unpleasant feelings in other Nations with whom we were also in Peace, & wished to remain so.
[Page xxvii]
. . . I was asked . . . whether we wished to possess the Floridas, since it was intimated it would be easy for France to obtain them; but which she would not do otherwise than with a view to cede them to the United States. . . . Well satisfied I am, that France declined taking them

[the Floridas] in her treaty with Spain, which soon followed, from a fear it might weaken her connection with the United States.
Guess work this—& not at all probable from that motive.
Had that treaty then never passed, and had we also otherwise preserved the ground upon which we stood with that nation, in the commencement of its revolution, what might we not have expected from its friendship?
Nothing, if she did not perceive some advantage to herself in granting it.
About the middle of May I received a letter from Mr. [William] Short at Madrid, written by the desire of the duke of Alcudia, chief minister of Spain, to request that I would . . . endeavour to open a new and more active negociation between that power and France, he having previously assured Mr. Short, that the claims of the United States should be adjusted to their satisfaction. The prospect therefore of success in that important concern was now as fair as it could be.
This wd all have been ascribed to France if that Government had had the least Agency in the Negociation.
[Pages xxvii-xxviii]
[In May 1795] Mr. Pinckney, who was commissioned to negociate and adjust our interfering claims with Spain, arrived in Paris on his way to Madrid. I informed him of what had passed between the committee of public safety and myself upon that subject; assuring him . . . if he would explain the object of his mission to the committee and ask its friendly co operation, satisfying it at the same time, that the interests of France were not injured by our treaty with England, that such aid would be granted. Mr. Pinckney was aware of the benefit which would be derived from such aid; but yet did not consider himself at liberty to obtain it, by shewing a copy of Mr. Jay’s treaty, which I intimated might be necessary completely to remove the doubts that were entertained in that respect, and therefore deemed it most suitable to say nothing to the committee upon the subject of his mission.
Here again is another attempt to possess the French Government with the Treaty before ratification—and after repeated declarations of the impropriety of the measure.
[Page xxviii]
Had the committee, however, secured for us those objects in its own treaty [with Spain], without regarding our mission to Spain, it would

have exhibited a novel spectacle to the world; that of one government pursuing another with good offices, apparently against its wishes. . . . It would at least have greatly embarrassed the administration to explain the cause of such a phenomenon to its credit; notwithstanding the advantage thereby gained to the public.
Indeed! When his Instructions required him to ask it!
[Page xxix]
By these letters it appeared that Mr. Jay had concluded a treaty upon other principles than those to which his powers were restricted, as inferred from my instructions, and of course, that the nature and object of his mission to England had been misrepresented, through me, to the French government.
The Instructions warranted no such conclusion—nor could the Government be responsible for his want of discernmt & consequent misrepresentations.
[Page xxx]
That the administration had injured me, was a point upon which I had no doubt; that it had likewise compromised its own credit, and with it that of the United States, was also a truth equally obvious to my mind.
But not so in either case to an impartial & discriminating mind.
Upon mature reflection, therefore, it appeared that I had but one alternative, which was to remain where I was, and proceed in the functions of my office, notwithstanding the embarrassments to which I might be personally subjected, or to retire, and in retiring, to do it tranquilly, without explaining my motives for it; or by explaining them, denounce the administration to the public. . . . Besides, it seemed probable that my retreat at that moment, in either mode, might have some influence in inducing the French government to adopt a system of policy toward us, which it was equally my duty and my wish to prevent. I resolved, therefore, to stand firm at my post. . . .
Curious and laughable to hear a man under his circumstances talking seriously in this stile, when his recal was a second death to him.
[Page xxxi]
. . . I replied to the Secretary . . . that I regretted the decision of the administration to keep the treaty secret for the term specified. . . . I assured him, however, that I should continue to endeavour to inspire

the French government with a confidence, either that the treaty contained nothing improper, or would not be ratified in case it did.
Sollicitous always to get hold of the Treaty prematurely, for the use of the French government, he omits no opportunity of expressing his chagrin for his disappointment; and would have wished to see the Executive of the U. States as indiscretely forward as himself in promulgating it, before it had been submitted to the Senate. How can he reconcile this conduct to the practice of the French Governmt? Can he produce an instance of its making a Treaty public before it was ratified? If not, why has he pressed it on his own? Could Secrecy, in matters of this sort, be proper in that government & improper in ours?
[Page xxxii]
But I own also that my reluctance was diminished by the knowledge that the administration possessed the treaty with England, whilst Colonel [David] Humphreys was in America, and the presumption thence arising, that this objection was weighed and overruled before his departure.
“And he wrote to his father, ending with this line, I am my lovely Nevia ever thine.”
. . . intelligence was received that a Mr. [Joseph] Donaldson, whom Col Humphreys had left at Alicante with a conditional power, but in the expectation that he would not proceed in the business till he heard further from him, had passed over to Algiers and concluded a treaty with that regency, and of course without the aid of France; and thus ended our application to the French government for its aid in support of our negociations with those powers, and nearly in the same manner as that did, which I made for its aid in support of our negociation with Spain.
Mr Donaldson was, by Colo. Humphreys Instructed to proceed to Alicante, and act according to Circumstances. A favourable moment occured—and he was advised by persons well acquainted with the state of matters at Algiers, and the then policy of the Dey to embrace it—He did so—and happily succeeded—But not in the way most agreeable to Mr Monroe—as it was effected without the Agency of the F[renc]h. Notwithstanding this Agency, according to the advices Donaldson recd would, at that mom[en]t have been injurious.

[Page xxxiii-xxxiv]
From this period I had but one object to attend to, the preservation of our actual footing with France, which was, as already shewn, as favorable as we could wish it to be.
Except suspicions, doubts, and the bugbear Treaty—which were always at hand—and brought forward when our claims were pressed; although the contents of that Treaty was unknown & assurances were given that their rights were saved.
And by me it was never introduced, for as I had no new communication to make to the committee upon it, whereby to remove the suspicions that were entertained of its contents, and any allusion to it in that state could of course only serve to revive unpleasant sensations to our disadvantage, I thought it most eligible to keep it out of view.
That is one of the material charges against him—for altho’ he had himself given information of the suspicions, doubts, & discont[en]ts as abovementioned, and was possessed of the sentimts of his Government relative thereto with the intention to remove them, he keeps these out of view until he is informed that the Directory have made up their mind upon the subject.
Early in June 1795 accounts were received in Paris that the British government had revived its order for the seizure of provision vessels destined for France. . . . It was soon obvious that this aggression of Great Britain upon the rights of neutral nations, being made with the intent to increase the distress of famine which was then raging at Paris, and thereby promote the disorders which were in part attributable to that cause, excited a ferment in the French councils which was not pointed against Great Britain alone.
The conduct of G.B. in this instance was extremely reprehensible; & was one of the motives for sending an Envoy to that Ct; but it was no justification for the wrong we recd from France with whom was had a Treaty that was infracted by the measure.
[Page xxxiv]
About the middle of August 1795, American gazettes were received at Paris containing copies of the English treaty, whereby its contents were made known to the committee of public safety without my aid. From this period therefore all mystery upon that subject was at an end. The possession of the treaty enabled the French government to judge for itself upon all the points which it involved. Nor was the effect which it

produced an equivocal one; for there did not appear to me to be a description of persons, not in the interest of the coalesced powers who did not openly and severely censure it.
They were predetermined to do so and took the tone frm their partisans on this side the water.
[Page xxxv]
But as yet it was not known that the treaty was ratified, nor certain that it would be, for the spontaneous and almost universal disapprobation that was bestowed upon it throughout the United States, as soon as it was seen, was sufficient at least to inspire a doubt on that point.
He should have said before it was seen—for it is a well known fact, that the opposition from the French Party, in the U.S. began and writg commenced against it, as soon as it was known that a Treaty had been concluded and before one article therein was known to those writers. No more evident proof therefore can be given that it was not the contents of the Treaty, but that a Treaty should be formed, which, putting an end to the disputes between the U.S. & G.B.—put an end also to the hopes & expectation of our embarking in the War on the part of France—This, & this only, was the source of all the discontents, which have appeared on this occasion.
[Page xxxv-xxxvi]
The appearance of the treaty excited the general disgust of France against the American government, which was now diminished by the opposition which the American people made to the treaty.
Who were the contrivers of this disgust and for what purpose was it excited? Let the French Party in the U.S. and the British debtors therein answer the question.
[Page xxxvii]
. . . I informed the administration explicitly, that if the treaty was rejected, and it was wished to command with effect the fortunes of France in any further negociation with England ... it would not only be necessary for the administration to avail itself of some well known pronounced character in regard to the great question which now agitates the world, to whose care the negociation should be committed, but that in other respects extraordinary circumspection should be used in the prosecution of the negociation itself.

The reader will be at no loss to discover who is here pointed at, nor for what purpose it is done.
The letter of June 1st contained a justification of the conduct of the administration in forming a commercial treaty with Great Britain at that period; and likewise a vindication of the administration against the charge of a want of candor (which seemed to be apprehended) in the explanations that were given by it of the motives of that mission; in which the idea of a commercial power was always withheld.
This never would, or cd have been apprehended had it not been seen that the enemies of the government were determined to have it so consid[ere]d.
How withheld? Is it usual, or was it necessary to publish to the world all the points on which the negociation was to turn? His own conduct evinces how indiscreet it would have been to have entrusted him with them.
The letter of July 2d contained advice, that the treaty was not ratified, and that the president was undecided upon the point of ratification.
Upon no other ground than that of the subsequent conduct of G.B. relative to the Provision order, so called.
[Page xxxviii]
It was inferred from these letters, that, when that of June 1st was written, the executive had resolved to ratify the treaty in case the senate approved it, and that the hesitation which afterwards took place proceeded more from the shock which the general disapprobation of the treaty by the people gave the administration, than from any disinclination on its own part to the ratification.
A mistake in toto—the hesitation as mentioned on the other side proceeded from the Provision order for it was obvious to the least discerning that an opposition by the French Party had been resolved on at all events—and had actually commenced before a single Art[icle] in the Treaty was known: and the blaze which he describes broke out before it was possible to consider it, or a hundredth part of its opposers had ever read it!
It was likewise inferred that that letter was written with a view to lay the foundation for such an event, in the expectation the ratification would probably embroil us with France.
It was well conceived that there was nothing in the Treaty which ought to have embroiled this Country with France.

In one particular the contents of this letter affected me personally, by affirming that my instructions had not warranted the construction I had given them, in explaining as I had done the motives of Mr. Jay’s mission to London.
and affirmed it too upon solid ground.
[Page xl]
Of the symptoms of discontent which I witnessed, I had before given frequent intimations.
True, but without availing himself effectually as he ought, of the means with which he was furnished to remove it.
[Page xliii]
My wish was to conciliate the French government towards the treaty which was now ratified, and most anxiously had I looked to the administration for the means of doing it.
What means is it he wanted? Did he expect to be authorised to declare that the Government was in an error in having made a Treaty without first obtaining the consent of France—& to ask pardon for not having submitted Mr Jays instructions & the terms of it to the rulers of that Country before it was ratified?
Acts of candor when performed, if acknowledged by the party to whom they are said to be rendered, ought not to be boasted of by those who perform them.
Why not, if the fact was admitted allow the American government to adopt some of the all perfect maxims of the French—It will not be denied that to boast of what they do, and even of what they do not do is one of them.
Indeed it professes to notice, and in fact notices only one article, the 18th, and in so doing, admits in effect all the objections that were urged against it: For it agrees that we had thereby not only yielded the modern rule of contraband, with respect to general kinds of merchandize, which by special treaties were made articles of free trade; but that we had also made an arrangement with England, whereby she was permitted to seize our provision vessels destined to France, whenever a crisis arrived which made it eligible for her so to do, upon the condition of paying us for the provisions thus seized a reasonable mercantile profit, including freight and the expences incident to detention.
This is denied, we could not yield a thing of which we were never possessed—and which it was not in our power to obtain—Nor was

there any permission given, that the British did not claim, & exercise before, under the Law of Nations.
[Page xliv]
What was the point in controversy between the two countries . . . ? Was it not simply whether the pretensions of England, who claimed a right to seize provisions, as contraband, as pleasure, with a view to starve France, should be allowed? ... Or would the administration, in a demand of payment for those seizures, which took place after the treaty was concluded, distinguish the cases, and confine that demand to such vessels as were taken in their route to a blockaded port, saying, for these only will we be paid, but for the others, comprehending perhaps 99 out of 100, we will not—and thus revive the controversy which it was said was thus amicably closed? This, it is presumed, would not be done.
Did the Treaty with G.B. surrender any right of wch the U.S. had been in possession? Did it make any change or alteration in the Law of Nations undr which G.B. had acted in defiance of all the Powers of Europe? Or did it give her any authority to sieze Provision Vessels contrary to that Law? If none of these why all this farrago, but to sow the seeds of discontent, by imposing upon the uninformed.
[Page xliv-xlv]
And with respect to the declaration, that we were an independent people and had a right to decide for ourselves, &c. so often repeated, I did not perceive how it applied at the time: there had been no question on that point that I knew of.
None are more dull than those who will not perceive. If there was no question of this sort, whence proceeded the discontents before the Treaty was promulgated, and after repeated assurances had been given that nothing contained in it infracted our engagements with that Country?
[Page xlv]
France had attempted to impose on us no conditions; had asked of us no favours; on the contrary had shewn a disposition to render us many; under which circumstances we had made a treaty with Britain. . . .
There the shoe pinches—This treaty defeated all hope of embarking this country in the war on the part of France, and became a

death warr[an]t to its hopes. She was liberal in promises but what has she done? Promising and performing are very distinct things.
To reconcile France to that treaty, I expected to have been authorised to explain to her government how long the commercial part was to remain in force; to state to it formally, that we were ready to enter into a new commercial treaty with her, and upon what principles, to be commenced either in Paris or Philadelphia: In which expectation, and with a view to the event of a ratification, I had told the administration, when I advised it of the ill-effect the treaty, whose contents were then known, had produced, that I should await its orders without any, the slightest, compromitment either of it or myself.
What obligation was there upon us, if Independent, to account to a foreign Nation for the proceedings of our own Government; and why press upon France a wish to enter into a new Commercial Treaty when our readiness to do so (as he knew from Official correspondence) had been declared at difft times & in various ways: was this the way to obtain one, on good terms?
[Page xlvi]
But it was my duty to answer this letter, which I did without a comment; for it was improper for me to censure and useless to advise.
When a rational answer and good reasons cannot be given, it is not unusual to be silent.
I shewed, it is true, no mark of undue condescension to that government.
Few will be of this opinion, who reads this Book.
[Page xlvii]
Soon after the new government [Directory] was organized I received a letter from the minister of foreign affairs, complaining of the misconduct of Mr. [John] Parish, American consul at Hamburgh, in granting passports to English subjects as American citizens . . . some considerable time before this I had earnestly recommended this measure to our administration, urging many considerations, suggested as well by some particulars of his own conduct, as by the circumstance of his being a British subject. . . . Those considerations appeared to me to be so strong and pressing, that I concluded, as soon as they were brought to the view of the administration, he [John Parish] would be removed, and of course that the measure was already taken: In which expectation I answered the minister politely, intimating that I should

communicate to our government the request of his in that respect, not doubting that it would be readily complied with.
Upon the first intimation of misconduct in Mr Parish an enquiry into it was instituted: but Mr Monroe as it was the wish of the French Govt would have had him discharged without a hearing—but when another Consul of the U. States was as highly charged with acts equally repugnant to Neutrality, (in favour of Fr[ance]) he could find nothing amiss in his conduct.
And the subsequent management of the [Parish] affair upon the application of the French government shewed that the incident became rather a cause of irritation, than of conciliation with that government; notwithstanding the evident impolicy of such a procedure at the time, on account of the crisis to which we were brought: For although the administration (not being able to resist the objections to his continuance) did remove him, yet it was done in a manner so as to shew the French government, it was not done in compliance with its request.
A candid explanation of a motive is here deemed a cause for irritation, notwithstanding the request is complied with.
[Page xlviii]
Much too was said in that address of the advantage of our accommodation with Britain, as likewise of the favourable disposition of that power towards us, without the slightest attention being shewn to the French Republic. . . .
To state facts for the information of Congress, and not to write eulogiums on the French Nation, or conduct was the object of the then President. If Mr Monroe should ever fill the Chair of Government he may (and it is presumed he would be well enough disposed) let the French Minister frame his Speeches.
. . . unless indeed it was referred to in the picture of distress above noticed, as was inferred by the French government, as I understood from good authority, at the time.
If the Cap did not fit, why put it on?
In the course of the year 1795, the French government had repealed, as already shewn, all the decrees which were passed during the mission of Mr. Morris, under which our trade had beenharrassed. . . .
But has our suffering Commerce reed any Compensation? and why was not this urged with firmness, agreeable to his Instructns?

... yet none of those acts or of the disposition which produced them were even glanced at in the president’s address to congress, although it was to be inferred, such notice would have produced a good effect, and although it was then as just as it was politic to notice them.
What! declare to the world in a public speech that we were going to Treat with this and that Nation, and that France was to assist us! Insanity in the extreme!
This conduct in the administration was the more extraordinary, from the consideration that those decrees, by whose authority our trade was harrassed, with the harrassment itself, had been announced in former communications to the congress, when the British depredations were announced.
Could this repeal be announced before it was known [?]
Under such circumstances it was impossible for me to succeed in conciliating the French government towards the British treaty, since my efforts were not only not seconded in that respect, by our administration, but absolutely counteracted by it.
In what respect counteracted?
Nevertheless I continued to pursue the same line of conduct that I had done before, being resolved not to relax in my efforts, however unsuccessful I might be.
That is not doubted, but for what purpose were they exerted?
[Page xlix]
The sequel of my mission exhibits an interesting but painful spectacle, the distinguishing characteristics whereof are; the avowed decision of the French government to take some measure towards us in consequence of our treaty with England, as illustrated by many examples; with my efforts to prevent any such measure taken effect; and the attack made on me by our administration, upon pretexts equally unjust, frivolous and absurd.
An impartial public will be enabled, from his own shewing, to decide more correctly than he has done, how far these sentiments are just.
On the 15th of February 1796, I called on the minister of foreign affairs to state to him the distress of many of our citizens, merchants at Paris, on account of their claims upon the French government, with a view to engage his aid for their relief; but was immediately diverted

from that object by information which he gave me, that the directory had at length made up its mind how to act in regard to our treaty with England; which it considered as having annulled our treaty of alliance with France, from the period of its ratification; and had appointed or intended to appoint an Envoy extraordinary, to repair to Philadelphia to remonstrate against it; adding that he was ordered to send me an official note upon the subject, which he should accordingly do.
It not suiting the French Government to pay, and knowing the trim of our Minister, the British Treaty, or something else was always played off to silence his applicatns.
I attended him again on the day following, and remonstrated most earnestly against the measure ... offering to enter with him, whenever he thought fit, into a discussion of his objections to our treaty ... since by being possessed of our view of the subject, they would be better able to decide whether the complaint was well or ill founded, and of course how far it merited to be considered in that light.
Had he applied the means in time with which he was furnished matters might not have come to this.
Upon this occasion, as upon the preceding one, the minister declined stating any specific objections to the treaty, or any other act of our government, and therefore I could make no specific defence.
Declined for the best reason in the world because he had none that would bear the test of examination.
[Page l]
. . . a summary of those complaints was presented me by the minister of foreign affairs. . . .
and is there a candid & well informed man to be met with, who will carefully compare this summary of complts with our Treaties, with Fr. and G. Britn, & these again with the Laws of Nations, and not pronounce them the most futile that can be conceived to come from a Nation who would be thought to act from principles of Independence and justice?
[Page li]
From the period of my audience by the directory, and more especially after my communication with the minister of foreign affairs was handed in, I had frequent conferences with several of the members of the directory, in which I labored to promote the same object, and at one time, as I thought, with complete success; being informed by

a member, upon one of those occasions, that the directory had done nothing towards us in regard to its complaints, and he presumed would not.
The conduct of the French Government has been nothing but a diversified scene of political Manœuvres—of cajoling & threatning our Minister by turns. At one time it promises, and he is weak & vain enough to conceive, that he can obtain any thing from it—in short that he can turn it round as easy as a top. At another time, when in the most humiliating stile he asks redress of our injuries and the fulfilment of the Treaty, then some Phantom is raised, which renders him a mute, as it respects that Government, and he charges the failure of his exertions to misconduct of his own; although he can produce nothing in support of it but its strict observance of the Neutral conduct it had adopted, & a fixed determination not to be drawn into the War—which has been his & the aim of France.
[Page lii]
Near seven months had now elapsed since the minister of foreign affairs communicated to me [on 11 Mar. 1796] the discontent of the directory, on account of our treaty with England, and its decision to make the same known to our government, by an envoy extraordinary, to be dispatched to the United States; in the course of which time I had not received a single line from the Department of State (a letter of the 7th of January excepted, which applied to another subject) although I had regularly informed it of every incident that occurred; and although the crisis was a very important one, requiring the profound attention of the administration.
Admit no letter had got to hand in the time mentioned, or even that none had been written, what more than had been could be said to refute the groundless objections which the French Government had exhibited against our Treaty with G. Britain? Was he not possessed (by reiterated communications) of the Sentiments of his own Governmt on all the points of controversy? Was it necessary to repeat these again & again? Or did he expect that the Executive would declare the Treaty Null & void?
[Page liii]
In the beginning of November 1796, I received a letter from the Secretary of State [Timothy Pickering] of the 22d of August [1796], announcing my recall by the president of the United States. In this

letter the Secretary refers me for the motives of that measure, to his former letter of the 13th of June. He adds, however, in this that the president was further confirmed in the propriety of that measure by other concurring circumstances, but of which he gave no detail.
His own reflections might have furnished him with these. No one who will read the documents which he refers to, attentively can be at a loss for them—much less those who have the evidence the Executive had that he was promoting the views of a party in his own Country that were obstructing every measure of the Administration—and by their attachment to France were hurrying it (if not with design, at least in its consequences) into a War with G. Britain, in order to favour France.
[Pages liii-liv]
In her foreign relations nothing is to be seen but the waste and pillage of her commerce, sometimes by several powers, always by some one power; and little less than anarchy at home; for the seeds of discontent, jealousy and disunion have been scattered throughout these States, in the course of few years past, with a wasteful hand. By what means then was this state of things produced, and why was it produced?
That is a bold assertion! and no compliment to the other departmts of the Governt.
[Page liv]
It is well known, that the executive administration has heretofore guided all our measures; pursuing, in many instances, a course of policy equally contrary to the public feeling, and the public judgment.
The instances ought to have been enumerated.
But by this attack on me, a new topic has been raised for discussion, which has drawn the public attention from the conduct of the administration itself; for in consequence the only question now before the public seems to be, whether I have merited the censure thus pronounced upon me, by the administration, or have been dealt hardly by. But this was a mere political manœuvre, intended doubtless to produce that effect.
Self importance appears here.
Whether I have performed my duty to my country, as I ought to have done, in the various, contradictory, and embarrassing situations, in which I was placed by the administration, is a point upon which my

country will determine, by the facts and documents submitted to it. Upon this point I fear not the result.
Nor does the Administration, for the same reason. The matter therefore is fairly at issue.
Nor should I, in respect to myself, add a word to the light which those documents contain, being willing so far as the propriety of my own conduct is involved, to submit the point to the judgment of my countrymen, upon the documents alone.
Of all the mistakes he has made—and bold assertions, none stand more prominent than this.
[Page lv]
The secretary adds, it is true, in his letter of the 22d of August following, that there were other concurring circumstances, which confirmed the president in the propriety of the measure he had taken towards me; but these he did not then communicate, nor has he since, though called on to do it; nor has he communicated other testimony to support the charge already raised.
Neither the Constitution—the Laws—nor Usage, render it necessary for the Executive to assign his reasons. It is his duty to see the Laws (and Treaties are paramount to all others) executed, & the Interest of the U. States promoted; if then an Agent of his appointment is f[oun]d incompetent, remiss in his duty, or pursuing wrong courses, it becomes his indispensable duty to remove him from Office—otherwise he would be responsible for the consequences. Such was Mr Monroe in the estimation of the President upon trial of him.
[Page lv-lvi]
The charge which the administration alledged against me is to be found in a letter from the Secretary of State [Timothy Pickering] . . . of the 13th of June 1796; the purport of which is, that I with-held certain documents from the knowledge of the French government, illustrative of the views of ours, respecting the British treaty. . . . the documents, the withholding which the secretary lays to my charge, were two letters, one from Mr. Randolph of the 14th of July, 1795, communicating his correspondence with Mr. [Pierre-Auguste] Adet, upon the subject of the treaty . . . and one from Mr. Pickering of the 12th of Sept. [1795]. . . . these were the only letters which I received from the department of State on that subject, after the treaty was submitted

to the senate; or indeed before, except such as shewed the fluctuating state of the executive mind respecting the ratification.
The Executive mind never fluctuated a moment on any other ground than that of the Provision Order of G. Britain, after the Treaty had been concluded on.
[Page lvi]
It will however be seen by a perusal of my discussion with the minister of foreign affairs, that I omitted nothing which either of those papers contained, which could be turned to any account.
If it was not known, on what ground was the Adm[inistratio]n to have formed a judgment?
The first of these facts [that Randolph’s letter of 14 July when received was “put into the hands of the committee of public safety”], it is true, was not then known to the secretary; for as the object, at that time contemplated by the committee, was not pursued, on account I presume of the change of government which took place immediately afterwards in France, and might possibly never be revived, I declined mentioning it to our administration, from motives of delicacy to both governments; wishing, if to be avoided, that no such evidence of the discontent of France, should appear in my correspondence.
Is not this keeping his own Government uninformed, and in ignorance of Facts? and of course a neglect of duty?
[Page lvii]
I believe no instance can be adduced, by the administration, of any counsel being asked or attention shewn on its part to the counsels of the French nation, from the commencement of the administration to the present day, nor to the counsels of a minister of that nation; one instance only excepted, in which his counsel was asked, but immediately rejected.
To have asked councel would have been improper; the refusal alluded to requires explanation; none is recollected.
In short he seems to have concluded, from the moment those letters were forwarded to me, that he had put that nation under my care, and if I did not keep it in order, that I merited censure.
It was undoubtedly supposed that every Nation would be governed by its own contracts, and principles of justice, when then they departed from them, & a representation thereof was made, the expectation

surely was not unreasonable that they would do what was incumbent on both.
[Page lviii]
I shall only observe upon it, that had I been called on for a proof of my activity and zeal, to preserve tranquillity between the two countries, I should have urged the delay of the French government to complain, discontented as it was, as a most satisfactory one. Indeed I do not know, before the government did complain, how I could produce any other.
How does this accord with his frequent communications of their complaints; on which the letters he alludes to, were predicated?
My efforts produced an effect for a certain term only.
What effect? has our Citizens recd compensation for the injurious spoliations they have sustained? Was it deemed a boon to obtain by weak, feeble, and supplient addresses, a repeal of Arrets the passing of which was a violation of their Treaty with us?
A sufficient one however to have permitted the administration to interpose, and assist me.
And what interposition was expected from the administration? Did he expect that it was to have annulled the Treaty—ask pardon for having made it, and enquire of France what more she required?
[Page lix]
The course which I pursued was a plain one.
So it is believed, for the object he had in view: but not for the object of his Mission—or for the honor and dignity of his Country.
Yet it was known that the French government was jealous of the object of the mission which produced that treaty from the period of its nomination; that it suspected the treaty was founded upon principles injurious to France before its contents were seen; and that those suspicions were confirmed when they were seen.
Could it be expected by France, that this Ctry wd neglect its own Int[eres]ts? would suffer all the evils arising (nearly) from a state of Warfare without an effort to obtain justice—and this too because she might suspect we were doing something wrong after assurance had been given in the Commencement that her rights should be saved? Why has France expected so much from us? Has

she made us privy to any of her Acts & doings? Has she before, or after, communicated what she meant to do, or had done in Treaties? Tho’ not so powerful, we are as Independent as France.
Whether I contributed in any degree to divert the French government from opposing the ratification of that treaty, or taking its measures after the treaty was ratified, I will not pretend to say.
It is believed the truth here wd not bear to be told—or else the boast wd not be wanting.
[Page lx]
Such were the facts and documents in possession of the administration, when it pronounced a censure on my conduct. Can any one then believe, that the motive assigned for it was the true one? And if it was not, what was the true one?
To determine this latter point some attention is due to the conduct of the administration through every stage of this European controversy; for the whole of its conduct forms a system, which ought to be taken together, to judge correctly of its motives in any particular case.
Is this to be decided by assertion—or official documts? If the latter, why call this Book a “view of the conduct of the Executive of the U. States” when it relates only to the correspondence with him? if to the former is it to be judged of by his ignorant, partial, & party representations?
The first is, the appointment of a person as minister plenipotentiary to France, in the commencement of the French revolution, who was known to be an enemy to that revolution, and a partizan of royalty; whereby the name and weight of America (no inconsiderable thing at that time in that respect) was thrown into the scale of kings, against that of the people and of liberty.
Was not Fr: (as has been observed before) at the time, & long after Mr Morris’s appointment⟨,⟩ a Monarchy? Whatever may have been his political Sentiments, he pursued steadily the honor & Interest of his Ctry with zeal and ability, & with respectful firmness asserted its rights. Had Mr Monroe done the same⟨,⟩, we should not have been in the situation we now are.
Second, the continuance of that person in office . . . the connection between the two countries having gradually diminished, as the French

revolution advanced, till at the time of his recall it was reduced to a slight bond indeed.
Observe how irreconcilable this is with the declaration of the committee of Safety at the time of his reception. See page 23.
Fourth, my appointment to the French republic with the circumstances attending it.
And an unfortunate one it was.
[Pages lx-lxi]
. . . It being known that, with other members of the senate, I had opposed in many instances the measures of the administration, particularly in that of the mission of Mr. Morris to France, and of Mr. Jay to London; from the apprehension those missions would produce, in our foreign relations, precisely the ill effect they did produce.
Unpardonable, to appt these men to Office, altho’ of acknowledged first rate abilities—when they were of different political Sentiments from Mr Monroe—whose judgmt one wd presume must be infallible.
[Page lxi]
Fifth, the instructions that were given me to explain to the French government the motives of Mr. Jay’s mission to London, not as an act of condescension on our part, at the demand of the French government, but of policy, to produce tranquillity, and give satisfaction, whilst the negotiation was depending; by which instructions, if the existence of a power to form a commercial treaty was not positively denied, yet it was withheld, and the contrary evidently implied.
None but a person incompetent to judge, or blinded by party views, cd have misconstrued as he did. But had Fr: a right to be made acq[uainte]d with the Private Inst[ructio]ns of our Ministers?
Sixth, the strong documents that were put in my possession at that period, by the administration, of its attachment to France and the French revolution; so different from any thing before expressed.
From wch he has exhibited nothing but unfounded assertions to prove a departure—but the contrary from his references.
Seventh, the resentment shewn by the administration on account of the publication of those documents; it having been intended they should produce their effect, at the same time, and yet be kept secret.

Because it was as unnecessary as it was impolitic, to make a parade of them.
Eighth, the approbation bestowed on me by the administration when I made vehement pressures on the French government for a repeal of its decrees, under which our commerce was harrassed, exhibiting a picture of its spoliations, &c. and the profound silence and inattention of the administration when those decrees were repealed, and a disposition shewn by that government to assist us in other cases.
No vehement expressions were ever used—but supposing it; is it singular to commend a person for doing his duty? Did the complying with a demand of justice require it when our rights had been outrageously violated by a departure from it? The offer of aid to promote our views with Spain and Algiers was friendly, & if any benefit had been derived from it thanks wd have followed.
Ninth, the power given to Mr. Jay to form a commercial treaty with England, in the midst of a war, by a special mission, at a time when no such advance was made to treat on that subject with France, and her advances at best coolly received.
The 1st we had a right to do—and the 2d is denied—for advan[ce]s had been made repeatedly.
Tenth, The witholding from me the contents of that treaty until after the meeting of the senate; notwithstanding the embarrassment to which I was, in the interim, personally exposed, in consequence of the explanations I had before given to the French government, by order of the administration, of the motives of the mission which produced it; which deportment proves clearly that the administration did not deal fairly with me from the commencements.
None but a party man, lost to all sense of propriety would have asked such a thing—and, no other wd have brot himself into such a predicamt.
[Page lxi-lxii]
Eleventh, the submission of the treaty to Mr. Adet after the advice of the senate, before the ratification of the president; at a time when, as it appears by satisfactory documents, it was resolved to ratify it; which submission therefore was probably not made to obtain the aid of Mr. Adet’s counsel, in which light it would have been improper, especially as it had been withheld from his government; but to repel an objection to the candor of the administration, in its conduct in preceding stages.

And what motive cd be more candid or laudable? or be a stronger argument of the Executive belief of its fairness towds Fr.? To ask Mr Adets advice wd have been strange indeed.
[Page lxii]
Twelfth, the character of the treaty itself, by which (according to the administration) we have departed from the modern rule of contraband, with respect to many articles made free by modern treaties.
The treaty in this respect leaves things precisely upon the footing they were before, with an explanation favourable to the U. States, and not injurious to France.
Thirteenth, the conduct of the administration after the ratification of the treaty, being in all cases irritable towards France.
In what Instances irritable? Upon a just interpretation it co[ul]d not offend Fr:—But it was known at the same time, that there were the most unjustifiable means used to make it have this effect.
Fourteenth, I should not notice my recall, being in itself a circumstance too trivial to merit attention, if it were not for the state in which our affairs were in my hands, when my recall was decided; being at a period when it appeared I had succeeded in quieting the French government for the time, and was likely to do it effectually.
For this there is no better proof than his own opinion whilst there is abundant evidence of his being a mere tool in the hands of the French government; cajoled & led away always by unmeaning assuran[ce]s of Friends.
To be left there to that precise time, and then withdrawn and censured, seems to authorise a presumption, that I was left there in the first instance in the expectation I would not defend that treaty, and in consequence whereof a rupture would ensue, and recalled afterwards, when it was known I had done my duty, and was likely to prevent a rupture.
The contrary of all this appears from his own work, I mean the official part of it.
[Page lxiii]
Whether the nature of this crisis contributed in any degree to influence our measures, by repelling us from France and attracting us towards England, is submitted for others to determine.

As he has such a happy knack at determining, he ought not to have let this opportunity escape him.
Be this however as it may, it is nevertheless obvious, that the policy itself, was, at best, shortsighted and bad.
Posterity will judge of this. Mr Monroes opinion is not the standard by wch it will be judged.
To stand well with France through the whole of this European war, was the true interest of America; since great advantage was to be derived from it in many views, and no injury in any.
But to stand well with Fr. was, in other words, to quit neutral gr[oun]d and disregard every other consideration—relying wholly on that nation, & this was what Monroe was aiming at.
What would have been the condition of these States had France been conquered, and the coalesced powers triumphed, it is easy to perceive.
In turn, what will be the consequence of Fr. overturning so many Governments? and making partition of so many Countries? One, it is supposed is right; the other wrong; from the Actors in the Drama.
[Page lxiv]
For if she [France] was conquered, it did not seem likely that we should accomplish any of our objects with those powers; nor could we profit of her success otherwise than by preserving a good understanding with her.
Every reasonable &just measure ⟨co⟩nsistent with the Neutral policy of this governmt, approved by ⟨t⟩he people, has been ⟨a⟩dopted to preserve a good understanding with Fr:—but nothing short of hostility with G. Britain can accomplish this.
By our treaty of 1778, we enjoyed the privilege of the modern law of nations in our intercourse with her enemies. By it our ships gave protection to the goods of her enemies . . . strict contraband of war only excepted. The beneficial effects too of this stipulation, which was respected by France at the time that treaty passed, was most sensibly felt upon our navigation and commerce; for in consequence of it, we were then become the principal carriers of the enemies of France.
Was this observed by France any longer than it suited her convenience? Has she not herself declared the contrary in explicit language?

It was highly for the interest of America to improve our footing in that commerce, and easy was it to have done so, had due attention been paid to the necessary means of improving it.
These, it is presumed, were what he had suggested—viz: measures wch must inevitably have led to war with G: Britn.
Nor was it difficult to stand well with France through the whole of this crisis, and profit by her fortunes, without the smallest possible loss or even hazard. The demonstration of this position is complete; for we know that although our ground was once lost by the administration, in the course of the present war, it was nevertheless afterwards recovered; although it is much easier to preserve a friendship, whilst at the height, than to recover it after it is gone.
Here is a pretty smart compliment paid himself, at the expence of the Administration; but the truth of the case is, that while France cajoled him by unmeaning compliments & promises, which cost them nothing, he conceived his Influence to be such as to commd any thing—when, on the other hand, urged by the Orders he recd, to press for the restitution of our Captured property, they alarmed him with their discontents & his efforts stood suspended—these discontts were charged to the Adm.
[Page lxiv-lxv]
And how was it recovered? Not by any address on my part, for I pretend to none.
Strange indeed! when by his adroit management he has parried the evils which the weakness, or wickedness of the Executive was likely to involve this Country in, during the whole of his Ministry.
But is it uncharitable to ask Mr M. for the Instances by wch the documents to wch he alludes, have been counteracted by the Administration; for it wd puzzle him, or any one else to find a sentiment in the whole of the Secretary of States Letters to him, repugnant thereto. Surely the reclamatn of property unlawfully captured, & not abrogating as he was disposed to do, important articles of the Treaty cannot stand in the catalogue of Mis-deeds. It is conceived that he has, by mistake, laid his hands upon the letters of Mr Bache, Doctr Logan or some other of that class of correspondants, & attending more to the contents, & his wishes, than to the signature, have realised their surmises.

The administration admits she did not wish us to embark in the war. Perhaps this was admitted to preclude the claim of merit for not wishing it.
France might not have wished us to embark in the War by an absolute decla[ratio]n of it, but she & Mr M. also did every thing in their power to induce us to pursue measures wch must inevitably have produced it.
Had France been conquered, to what objects that administration would have aspired, has fortunately, by her victories, been left a subject for conjecture only.
An insinuation as impudent, as unfounded.
[Page lxvi]
We might have stood well with France, avoiding all the losses we have sustained from her; enjoying the benefit of the principles of free trade, and even appeared as an advocate for those principles, and without going to any extremity.
Not by pursuing the modes he suggested.
And instead of a situation so advantageous, so honorable, so satisfactory to our country, what is that into which our government has conducted us.
The French Party he shd have said had he spoken properly.
Long will it be before we shall be able to forget what we are, nor will centuries suffice to raise us to the high ground from which we have fallen.
and to accomplish which Mr Monroe has been a principal Actor.
[Monroe to Secretary of State Edmund Randolph, 2 Dec. 1794, pp. 87–94]
. . . every thing has been conceded that was desired, except the execution of that part of the treaty which gave freedom to goods in ships that were so (p. 87). . . . In this decision too, it is probable they were the more confirmed, by the necessity of cultivating Denmark and Sweden at the present moment, from whence great resources are drawn in support of the war (p. 88). . . . They would most probably have pressed to be put on the same footing . . . after the example was given (p. 89).
Were they entitled to this by Treaty? If not, upon what ground could they have pressed it?

I am convinced that this exposition of our situation with Britain and Spain, and to which the incident of Mr. Gardoqui furnished the first opening, has been useful: For before that exposition, I had reason to believe, that it was not only unknown, but that a very erroneous opinion was entertained by many in the committee upon that subject. . . . For awhile, as it was circulated only in private, I thought it best to counteract it, by making the necessary explanation only to those who mentioned it to me (pp. 89–90).
He could make extraordinary efforts here, to counteract disadvantageous opinions before they were announced to him at all—but as it respected the growing discontents proceeding from the Treaty with G. B. he conceived it necessary to wait until he should receive them Officially.
I replied [that Jay] . . . was sent to England upon an especial business only; to demand reparation for injuries, and to which his authority was strictly limited (p. 90).
His Instructions authorized no such declaration with respect to the limitation.
[Monroe to John Jay, 17 Jan. 1795, pp. 113–14]
To day, however, I was favoured with yours of 28th of the same month, by which I find you consider yourself at liberty to communicate to me the contents of the treaty (pp. 113–14).
The heads only of the principal articles—and that in confidence.
Mr. Purviance is from Maryland, a gentleman of integrity and merit, and to whom you may commit whatever you may think proper to confide with perfect safety (p. 114).
A modest request this! but not extraordinary as it was to be laid before the Fr[enc]h Government—nothing short of which being able to satisfy it.
[Monroe to Edmund Randolph, 12 Feb. 1795, pp. 118–25]
Our former minister was not only without the confidence of the government, but an object of particular jealousy and distrust (p. 119).
Principally because he asserted our rights & claimed redress.
In addition to which it was suspected, that we were about to abandon them for a connection with England, and for which purpose principally, it was believed that Mr. Jay had been sent there (p. 119).

On what ground the suspicion? When it was a notorious fact that [we] were upon the worst terms short of open War with G.B.
My first reception was marked with circumstances which fully demonstrated these facts . . . for it is unquestionably true, that notwithstanding my political principles were subscribed to, the committee, or the governing party in it, were disposed to delay my reception, throw me entirely out of view, and destroy altogether the effect of my mission (p. 119).
His com[municatio]ns with the Fr. Governmt contradict this—& accts satisfactorily for the delay of the reception as may be seen by reference thereto.
. . . I well knew that an avowed enmity by this government, against our executive administration . . . pursued with passion . . . would not only injure our national character, but likewise disturb our internal tranquility, and perhaps involve us in war. . . . Thus circumstanced, what course did policy dictate that I should pursue? (pp. 119–20)
As nothing but justice, & the fulfilment of a contract was asked, it dictated firmness conducted with temperance, in the pursuit of it.
The doors of the committee, as already mentioned, were closed against me (p. 120).
This app[ea]rs nowhere but in his own conjectures, & after assertions for from his own acct at the time the delay of his reception was satisfactorily explained & had been the cause of another waiting 6 weeks—see his letter [to Edmund Randolph] of the 25 Augt [1794] page 16—In which he also says “I have reason to believe it was the general desire that I should be received as soon as possible, and with every demonstration of respect for the Country I represented.”
. . . would it have been prudent to have deposited those documents under its [the committee of safety’s] care, since they furnished the only means by which I could counteract its views? Or was it to be presumed, that the declarations of friendship which they contained, would produce in the councils of that body any change of sentiment, advised as it had been, and armed as it was, with a series of contrary evidence, and in which it would place a greater confidence? (p. 120)
By whom were they advised? and what evidences are alluded to?

If then our good understanding with France was broken, or the necessary concert between us incomplete, Britain would only have to amuse us ’till the crisis had passed, and then defy us (pp. 121–22).
Was a good understanding to be interrupted because we were endeavoring to live in Peace with all the world? and were only asking of France what we were entitled to by Treaty?
[I] trusted that whilst I rested on my instructions, and performed my duty with integrity . . . that no concession would be made to my discredit, in favour of that [British] administration (p. 122).
It is not understood what is here meant by concession. None was asked, or any thought of being made.
Had the fortunes of France been unprosperous upon my arrival here, the motive for greater caution would have been stronger. But the case was in every respect otherwise. Her fortunes were at the height of prosperity, and those of her enemies decisively on the decline (p. 122).
It will not be denied, it is presumed, that there had been & might again be grt Viscissitudes in their affairs—both externally & internally; Prudence & policy therefore required that the Government of the U. States should move with great circumspection.
Upon the third point but little need be said. I have some time since transmitted to you a decree which carried the treaty into effect, and yielded the point in question (p. 123).
A very singular mode truly to obtain it—but look to letter [from Monroe to Edmund Randolph] of Novr 7th 1794 Pages 58 & 59 & judge whether it wd not have been accomplished sooner if he had desired it. And what can he mean by not conceding  when in explicit terms he has declared the point, if upon consideration they desired it wou’d have been given up with pleasure!
And I now declare, that I am of opinion, if we stood firmly upon that ground, there is no service within the power of this republic to render, that it would not render us, and upon the slightest intimation (p. 123).
That is to say, if we wd not press them to do us justice, but have yielded to their violations, they would have aided us in every measure which would have cost them—Nothing.

For at that time I had reason to believe, that it contemplated to take under its care, and to provide for, our protection against Algiers; for the expulsion of the British from the western posts (p. 124).
By what means were the British to be expelled from the Western Posts by the French, without first conquering Canada, or passg through the Territory of the United States? and would not the latter by the Law of Nations, been a cause of War?
The truth is, Mr Monroe was cajoled—flattered—and made to believe strange things—In return he did, or was disposed to do whatevr was pleasing to that Nation—reluctantly urging the rights of his own.
[Monroe to Edmund Randolph, 17 Mar. 1795, pp. 139–43]
How then does his [John Jay’s] conduct correspond with his own doctrine; having in his three several letters communicated a particular article, and promised in the second the whole [treaty] (p. 140).
This is a mistake, no such promise is to be found in the 2nd Letter—see page 105[–6]. Novr 25th [1794].
. . . does it not appear from each of his [Jay’s] letters, that he had anticipated the disquietude of this government upon the subject of the treaty, and wished to remove it; and that the communication promised was intended for me in a public capacity, and to be used for public purposes? In short, had I been in a private station, is it probable he would have written or communicated any thing to me on the subject? (p. 140).
The intention was to enable him on the veracity & authority of the negociator of the Treaty to assert that there was nothing contained in it repugnant to our engagemt with France & that was all that they or he had a right to expect.
But in reviewing now his several letters, it is difficult to ascertain what he [Jay] intended to do, or what his real object was in writing them: For he says in these, that he is not at liberty to disclose the purport of his treaty, and yet promises it: That he will give me the contents or principal heads, to enable me to satisfy this government; but yet will give them only in confidence, and of course under an injunction, that will put it out of my power to give the satisfaction intended (p. 141).
Because nothing short of a complete copy, and that for the avowd purpose of laying it, before ratifn, before the French Governt wd be accepted.

I am likewise persuaded, that if I had been authorised to declare, generally, from my own knowledge (being the minister on the ground, and responsible for the truth of the declaration) that the treaty did not interfere with our engagements with this republic, but that being a mere project, subject to rejection, &c. it ought not to be published—it would have been satisfactory. And had the communication been sent to me, even in this last stage, such would have been my conduct, and most certainly such the effect (p. 142).
This from the tenor of his conduct was not to be expected.
I had then gained such an insight into their councils, as to satisfy me; that all our great national objects, so far as they were connected with this Republic, were most easily to be secured by a frank and liberal deportment, than a cool and reserved one (p. 142).
It was the policy of the Frh to make him believe this that they might with more ease draw from him such information as they wanted.
[John Jay to Monroe, 5 Feb. 1795, pp. 143–45]
I cannot but flatter myself, that the French government is too enlightened and reasonable to expect that any consideration ought to induce me to overleap the bounds of my authority, or to be negligent of the respect which is due to the United States:—That respect, and my obligations to observe it, will not permit me to give, without the permission of their government, a copy of the instrument in question to any person, or for any purpose; and by no means for the purpose of being submitted to the consideration and judgment of the councils of a foreign nation, however friendly (p. 144).
Nothing short of this wd subserve Mr Monroes views. The request therefore was with great propriety refused.
[Monroe to Edmund Randolph, 14 April 1795, pp. 145–54]
There appeared to me to be but one mode by which this could be done, and which was by making known to the committee what had passed between Mr. Jay and myself. . . . In consequence I waited on the diplomatic section of the committee, and made the representation as above, repeating Mr. Jay’s motive for withholding the communication, as urged by himself: “That it belonged to the sovereign power alone to make it, &c.” (p. 147).
And this ought to have satisfied the French Government; It was as much as that Government would have done for us, or any other Nation.

. . . I was favoured with a letter from Mr. [Benjamin] Hitchborn, an American gentleman of character here (from Massachusetts) . . . stating the contents or outlines of the treaty in question; as communicated to him by Colonel [John] Trumbull, and with a view that he might communicate the same to me, for the information of this government . . . it was my duty to turn it [Hitchborn’s note] to the best account for the public interest. . . . I thought it best to send the paper in by my secretary, Mr. Gauvain . . . (pp. 147–48).
Here is a striking inst[anc]e of his folly! This Secretary of his was a Foreigner—it is believed a Frenchman—Introduced no doubt to his confidence and Papers for the sole purpose of communicating to the Directory the Secrets of his Office.
[Monroe to Edmund Randolph, 17 May 1795, pp. 158–64]
In general our commercial affairs progress as well, all things considered, as could be expected. Transactions of old standing, I have not lately formally pressed, because I knew that the government was embarrassed on the score of finance, and because I thought it would be better to wait the issue of the business depending with you in June next (p. 160).
The sufferings of our Citizens is always a secondary consideration when put in competition wth the embarrassments of the French.
The claim of 15,000 dollars I mentioned long since would be admitted without a word, and that it ought to be so understood at the treasury. I omitted it in my more early applications to this government, because I wished to progress with the greater objects first, and more latterly, for the reasons above suggested (p. 161).
Here is a disregard shewn to repeated orders of his government, to press this matter.
[Monroe to Edmund Randolph, 17 Aug. 1795, pp. 206–8]
As I have had no communication with this government upon the subject of this treaty since its contents were known, it is of course impossible for me to say what the impression it has made is (p. 207).
What inference is to be drawn from this declaration? What light is it in Philadelphia that is to discover the sense of the French Government in Paris, before it was divulged there? except the Conduct of the French Party by whom the wheels were to be moved?
[Monroe to Edmund Randolph, 10 Sept. 1795, pp. 208–12]
I am still of opinion, that if a timely and suitable attempt be made to engage the aid of this government in support of our claims upon England,

it may be accomplished. . . . Our negociation must be in harmony, and possess the confidence of this government, or it will not support it. . . . For this purpose, then, the person to whom we commit the trust, should possess the confidence of this government (pp. 209–10).
Has an eye to himself it is presumed.
If he does not mean himself here, it is not difficult to guess who the other character is, marked out by this description.
But can we accomplish what we wish by the fortunes of France, by any kind of negociation we can set on foot, without any effort of our own; and if any such effort is to be made, of what kind must it be? (p. 210).
War, was the suggestion, and is here repeatd. This has no horrors when waged in favour of Fra: but dreadful even in thot when it is against her.
[Monroe to Timothy Pickering, 6 Dec. 1795, pp. 295–98]
As Mr. [Joseph] Fenwick has always proved himself to be an useful, indeed a valuable, officer in the station he holds, and as the error imputed to him might be the effect of judgment only, and which I think it was,—I have thought I could not better forward your views or the interest of my country, than by continuing him in the discharge of the duties of his office, till the President shall finally decide in his case (p. 297).
Mr Fenwick was accused of covering by the American Flag French money under false Invoices—but Mr M. could readily excus[e] this breach of faith in his office.
[Monroe to Timothy Pickering, 20 Feb. 1796, pp. 312–14]
I observed, further, that France had gained credit by her late conduct towards us: For whilst England had seized our vessels, and harassed our trade, she had pursued an opposite, and more magnanimous policy; and which had produced, and would continue to produce, a correspondent effect, by encreasing our resentment against England, and attachment to France. But as soon as the latter should assume an hostile or menacing deportment towards us, would this motive diminish, and the argument it furnished lose its force (p. 313).
England before the late treaty with the U. States, and France were different in their Commercial Relations with America.
[Monroe to Timothy Pickering, 10 Mar. 1796, pp. 314–16]
I asked him [minister of foreign affairs] what were his objections to the treaty; and to which he replied, as before, in general rather than in precise terms (p. 314).

For the best reason imaginable; because none could be urged that had any weight in them.
A summary exposition of the complaints of the French government,against the government of the United States[9 Mar. 1796; pp. 321–24]First Complaint. The inexecution of treaties.
1. The courts of justice in the United States have taken, and continue daily to take, cognizance of prizes, which our privateers conduct into their ports, notwithstanding the express clause of the treaty, which prohibits it . . . (p. 321).
Only in cases where the Captors have contravened the Treaty—acted contrary to the Law of Nations—or our own Municipal Laws.
2. The admission of English vessels of war into the ports of the United States, against the express stipulation of the 17th article of the treaty; that is to say, when they have made prizes upon the republic, or its citizens . . . (p. 322).
A single instance only of a Prize being brot in is recollected—& against it a strong remonstrance was made—without Prises, ships of war are not restrained by the Treaty.
3. The consular convention, which makes a part of our treaties, is equally unexecuted in two of its most important clauses: The first, which grants to our consuls the right of judging exclusively all controversies which take place between French citizens, has become illusory, from a defect in the law which gives to our consuls the means of executing their judgments . . . (p. 322).
No interruption has been given to this. To carry their own judgmts into effect has constituted the difficulty—and in its nature is nearly impossible to do it.
[3. cont.] The judges charged, by the law, to deliver mandats of arrest, have lately required the presentation of the original register of the equipage, in despite of the 5th article of the treaty, which admits in the tribunals of the two powers copies certified by the consuls . . . (p. 322).
This is the Fr. construction of the Art[icles]—The Judiciary of the U. States interprit it otherwise—over whom the Executive have no controul.
4. The arrestation in the port of Philadelphia, in the month of August, 1795, of the Captain of the Corvette Cassius, for an act committed by

him on the high seas. This measure is contrary to the 19th article of the treaty of commerce. . . . It violates moreover the right of nations, the most common; which puts the officers of public vessels under the safeguard of their flag . . . (p. 322).
This arrestation was for an offence committed against the law of Nations & those of the United States—and has been explained over & over again—See the Secretary of States letter 13th of June page 364.
Second Complaint. The impunity of the outrage made to the republic, in the person of its minister, the citizen Fauchet, by the English vessel, the Africa. . . .
The arrestation, in the waters of the United States, of the packet boat in which the minister sailed: The search made in his trunks, with the avowed object of seizing his person and his papers, merited an example . . . (p. 323).
What more could the U.S. do than was done? See the Secy of States [Timothy Pickering] letter of Sep. 14th 1795 page 292[–94].
Third Complaint. The treaty concluded in November, 1794, between the United States, and Great Britain. It would be easy to prove, that the United States, in that treaty, have sacrificed, knowingly and evidently, their connection with the republic; and the rights, the most essential and least contested, of neutrality (p. 323).
These are assertions upon false premises. Strange indeed would it be if the U. States could not make a treaty without the consent of the Fr. Govt when that Treaty infracted no prior engagemt—but expressly recognized and confirmed them.
1. The United States, have not only departed from the principles that were consecrated by the armed neutrality, during the war of their independence; but they have also given to England . . . a mark the most striking of a condescention . . . in abandoning the rule, which the rights of nations, their treaties . . . have given to contraband. To sacrifice, exclusively to this power, the objects which are necessary for the equipment and construction of vessels,—is not this to depart evidently from the principles of neutrality? (p. 323).
They have given nothing, but left those principles precisely upon the ground they stood before the Treaty; with some explanations favourable to the U. States and not injurious to France. They have made nothing contraband that was not contraband before, nor was

it in their power to obtain from G.B. a change, which the armed Neutrality (as it was called) could not when combined accomplish.
[Monroe to Timothy Pickering, 12 June 1796, pp. 345–46]
. . . I was advised . . . that the directoire had done nothing in regard to us, upon the subject communicated to you in several of my preceding letters. . . . I trust therefore that their councils are thus settled upon this interesting topic. . . . But should they take a different turn . . . I shall not fail to apprize you of it, and without delay (p. 345) .
How strangely inconsistent are his Accts?
[Charles Delacroix to Monroe, 7 July 1796, pp. 355–56]
After this, Citizen Minister, the executive directory thinks itself founded, in regarding the stipulations of the treaty of 1778, which concern the neutrality of the flag, as altered and suspended in their most essential parts, by this act [the Jay Treaty], and that it would fail in its duty, if it did not modify a state of things which would never have been consented to, but upon the condition of the most strict reciprocity (p. 356).
From hence it follows, that if A makes a contract with B, and C will not make a similar one with him, B will not be bound by his contract although the cases are unconnected w[it]h each other.
[Monroe to Charles Delacroix, 14 July 1796, pp. 356–60]
You will observe, that in my reply to your complaints, I have heretofore confined myself strictly to the subject of those complaints; never going beyond them, to expose in return the injuries we have received from this Republic, in the course of the present war (pp. 358–59).
All this he ought to have done & was instructed to do in the beginning—& had it been urged with firmness & temperence might have prevented the evils which have taken place since.
. . . because I was disposed to yield every possible accommodation to your present exigencies that my duty would permit (p. 359).
And a great deal more than his duty permitted.
[Monroe to Timothy Pickering, 10 Sept. 1796, pp. 370–75]
I do not wish to be understood as assuming to myself the merit of this delay . . . (p. 371).
By implication he has done this in a variety of Instances.
But I well know, that I have done every thing in my power, and from the moment of my arrival to the present time, to promote harmony

between the two republics, and to prevent this [one] from taking any step which might possibly disturb it . . . (p. 371).
That is, by not pressing the execution of the Treaty; & for compensation to our suffering Citizens. This, no doubt, was accommodating, & pleasing one party at the Expence of the other.
One of the members [of the Directory] however observed, that the abandonment of the principle that free ships made free goods, in favor of England, was an injury of a very serious kind to France; and which could not be passed by unnoticed (p. 374).
Did France expect that the U. States could compel G. Brit. to relinqh this right under the Law of Na[tions] while the other Maritime Powers of Europe (as has been observed before) when combined for the purpose were unable to effect [it]? Why then call it an abandonmt.
[Monroe to Timothy Pickering, 21 Sept. 1796, pp. 376–80]
[A member of the Directory] told me explicitly, they had no object with respect to Canada for themselves, but wished it separated from England: That they were not anxious about Louisiana, and if they took it, it would be only in case of a war between Spain and England. . . . That, with respect to our interior, we had no cause to be uneasy; for there did not exist, in the breast of a member of the government, an intention or wish to disturb it; that they would take no step they did not avow to our government, and that therefore we need harbour no suspicion of designs from them, beyond what they did avow (p. 377).
This is all external, & a flimsy covering of their designs—why else send their emissaries through that country to inculcate different principles among the Inhabitants a fact that could be substantiated.
[Charles Delacroix to Monroe, 7 Oct. 1796, pp. 390–91]
It is painful for the French government, to see itself forced to acts which bespeak a coldness between two nations, whom so many circumstances engage to unite themselves more and more closely. But, Citizen Minister, you know too well from what side the first blow was given to that friendship, which our two nations had sworn to (p. 390).
Yes Citizen and every one else who can read—are acquainted with facts—and your violations of our Rights under the Treaty knows it also!
It shall not be the fault of the executive directory, Citizen Minister, if

the political relations between the two nations are not speedily reestablished on the footing they ought to be, and if the clouds, which cast a gloom on our alliance, be not dispelled, by frank and loyal explanations; to which it will be anxious to listen above all, Citizen Minister, when they shall be made through you (p. 391).
The treatment of our Minister, Generl [Charles Cotesworth] Pi[n]ckney, is a pretty evidence of this.
The thot of parting with Mr Monroe was insupportable by them!
